Citation Nr: 0022640	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-23 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1978 to 
August 1982, and from September 1990 to August 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) New Orleans 
Regional Office (RO) October 1994 rating decision which 
denied service connection for "nose and sinus irritation."

Subsequently, the RO granted the veteran's claim of service 
connection for allergic rhinitis, assigning it a 10 percent 
rating, but continued to deny service connection for chronic 
sinusitis (the severity of symptoms or impairment from the 
service-connected rhinitis, however, is not a subject of this 
appeal as such action constitutes a full grant of the benefit 
sought and the veteran expressed no timely disagreement with 
the rating assigned).  In December 1998, the case was 
remanded to the RO for a Travel Board hearing which was held 
in July 1999.  In October 1999, the claim of service 
connection for chronic sinusitis was remanded to the RO for 
further development of the evidence.  


FINDING OF FACT

There is no current medical diagnosis of chronic sinusitis, 
and the evidence of record does not indicated that the 
claimed sinusitis is related to the veteran's active service 
or any incident occurring therein.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chronic sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules regarding claims addressing the issue of chronicity.  
Chronicity under the provisions of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms; he or she is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that her claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
her claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records (as well as available 
pre-service private medical records and November 1982 VA 
medical examination report) do not reveal any evidence 
showing sinusitis prior to or at the time of service 
entrance, at the time of the expiration of his first term of 
service in August 1982, on VA medical examination in November 
1982, or at the time of reentrance into active service in 
September 1990.  On Southwest Asia 
Demobilization/Redeployment Medical Evaluation in July 1991, 
he reported having cough, sinus infection, and congestion 
from dust while stationed in the region; clinical findings of 
sinusitis were not evident on examination, or at any other 
time prior to his service separation.

VA medical records from November 1983 to November 1994 
document intermittent treatment for various symptoms and 
impairment including nasal obstruction, postnasal drip, 
cough, nose bleeding, congestion, and "sinus congestion" 
(reported in July 1994), and include diagnoses of allergic 
rhinitis (service connection for which was granted by RO 
decision in May 1995).  Clinical assessment on physical 
examination in July and August 1994 was sinusitis; 
nevertheless, in August 1994, the examiner indicated that the 
veteran should return to the clinic for further evaluation 
following a computerized tomography (CT) study, which in 
October 1994 revealed "normal" paranasal sinuses.  

At a May 1995 RO hearing, the veteran testified that he had 
various respiratory symptoms and impairment, nose bleeding, 
congestion, and sinus problems since active service, 
requiring intermittent medical treatment and medication.

On VA medical examination in July 1997, the veteran reported 
having recurrent nasal congestion and allergies since active 
service.  CT study of the sinuses showed "normal" paranasal 
sinuses.  

Private medical records from October 1998 to July 1999 
document intermittent treatment for various symptoms 
including that from the veteran's service-connected chronic 
rhinitis.  On physical examination in October 1998, the 
clinical impression, in pertinent part, was chronic sinusitis 
and, on examination in December 1998, the clinical impression 
included acute sinusitis; however, the aforementioned 
clinical impressions of sinusitis were unaccompanied by 
objective clinical findings.

At a July 1999 Travel Board hearing, the veteran testified 
that he did not experience sinus-related symptoms or 
impairment prior to active service and began to have 
recurrent sinus impairment during service.  Reportedly, his 
symptoms included congestion, headaches, difficulty 
breathing, and "pressure" behind the eyes, and he believed 
that such symptoms constituted a sinusitis disability.  He 
indicated that he would submit additional medical evidence in 
support of his claim, but no pertinent evidence was received 
from him to date.

Pursuant to the October 1999 Board remand, the veteran had a 
VA medical examination in December 1999 (performed in 
conjunction with a review of the entire claims file) to 
determine the etiology of any chronic sinusitis which may be 
present.  The veteran indicated that he had various symptoms 
(including congestion, discharge, sneezing, and bleeding) 
since service, but he denied sustaining any nose trauma.  
After reviewing all of the pertinent evidence of record and 
conducting a contemporaneous medical examination (including 
CT study of the sinuses), the examiner indicated that the 
veteran did not have chronic sinusitis; rather, she indicated 
that the veteran had chronic allergic rhinitis; she noted 
that a diagnosis of chronic sinusitis was unsupported by any 
clinical evidence of record, contemporaneous examination, or 
the CT studies, and his disease primarily originates in his 
nose.

Based on the totality of the evidence of record, the Board 
finds that the claim of service connection for chronic 
sinusitis is not well grounded.  While the evidence indicates 
the presence of various nasal symptoms since the veteran's 
service in Southwest Asia in 1991, and includes a diagnosis 
of sinusitis after separation from service, the presence of 
chronic sinusitis disability was not confirmed by objective 
medical evidence at any time during treatment (CT studies 
performed in conjunction with the post-service treatment 
showed no abnormality involving the sinuses).  Nevertheless, 
because the veteran's own reports regarding the pertinent 
symptoms were supported by post-service medical records 
suggesting the presence of chronic sinusitis (as discussed 
above), the Board, in October 1999, found his service 
connection claim plausible, and remanded the matter for the 
thorough VA medical examination which was performed in 
December 1999 (reflecting a review of the entire pertinent 
evidence of record).  Following such examination, the 
examiner opined that the veteran did not have chronic 
sinusitis (also noting that diagnosis of sinusitis was not 
confirmed by objective medical evidence at any time during or 
after the veteran's service).  Thus, as there is no current 
medical diagnosis of chronic sinusitis, the claim must be 
denied as not well grounded.  See Rabideau, 2 Vet. App. 14; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (absent 
proof of present disability there can be no valid claim); 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  

The Board is mindful of the veteran's contention that he has 
chronic sinusitis symptoms since service.  While the 
sincerity of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent congestion, nasal discharge and bleeding, 
headaches, and a sensation of pressure behind the eyes is 
noted, consistent with Cartright v. Derwinski, 2 Vet. App. 24 
(1991), he is simply not competent, as a layman, to render a 
medical diagnosis of chronic sinusitis, or to provide an 
etiological link between active service and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494.  Also, the evidence does not 
show, nor is it contended by the veteran, that the sinusitis 
is related to combat; thus, 38 U.S.C.A. § 1154(b) (West 1991) 
is inapplicable here.

If a claim is not well grounded, the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA has no duty to assist in the development of the 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim of 
service connection for chronic sinusitis.  Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for chronic sinusitis is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

